To dismiss a writ of certiorari directed to a justice of the peace, where the -notice of the intention to remove the cause was not given within the five days provided for in How. Stat. Sec. 7032.
Granted June 28, 1894, with costs against the garnishee defendant.
Judgment before the justice was rendered September 1, 1893, and the return of the justice to the writ set forth that the notice was served on September 9. The circuit judge returned that according to the affidavit filed at the hearing before him, the notice was served on the justice September 6, and the bond was presented and approved by the justice on the same day, and that the bond contained a sufficient notice of the intention to remove the case.